WILHOIT, Judge,
concurring and dissenting.
I concur in the majority opinion to the extent that it holds that this matter is properly before us on appeal of an interloe*353utory order. KRS 22A.020(4); Eaton v. Commonwealth, Ky., 562 S.W. 637 (1978); Commonwealth v. Cooper, 295 Ky. 247, 173 S.W.2d 128 (1943). I believe, however, that a proceeding in the nature of prohibition would be a more satisfactory method of handling this kind of situation. The delay encountered by the procedural requirements of an appeal may cause an interlocutory appeal to run afoul of KRS 22A.020(4)(a) and result either in the question becoming moot or a certification of law that comes too late to affect the case from which it arose. However, inasmuch as an appeal will apparently lie here, prohibition would not be warranted.
I dissent from that part of the majority opinion which holds that the doctrine of forum non conveniens has no application to a criminal case. The doctrine has been accepted in this jurisdiction, Carter v. Netherton, Ky., 302 S.W.2d 382 (1957), although it evidently has never been applied to a criminal case. I believe the reason for its not having been applied to criminal cases stems from the fact that the circumstances surrounding a criminal prosecution would very rarely present a situation justifying application of the doctrine. I see no reason why the doctrine, although equitable in nature, should not be recognized in those rare criminal cases to which the principles of the doctrine would be applicable, unless, of course, some statute or rule proscribed its application. While it is true that no statute or court rule specifically requires the application of the doctrine to a criminal case, or for that matter to a civil case, neither does a statute or rule specifically preclude its application when the ends of justice would call the doctrine into play.
It should be noted that the principles embodied in the doctrine of forum non con-veniens are specifically recognized by the Federal Rules of Criminal Procedure in Rule 21(b).